           Case 1:20-cv-02216-PAE Document 34 Filed 01/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                        1/7/2021


NITROUS FUNDING, LLC,

                                            Plaintiff,                  20-CV-02216 (PAE)(SN)

                          -against-                                               ORDER

CARDINAL EQUITY, LLC,

                                            Defendant.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

         On Thursday, January 7, 2021, the parties appeared before the Court for a settlement

conference, though they were unable to agree to a settlement. Accordingly, the following

amendments are made to the November 17, 2020 Civil Case Management Plan and Scheduling

Order:

    •    Fact discovery shall be completed by May 15, 2021.
    •    Depositions shall be completed by March 30, 2021.
    •    Expert discovery shall be completed by June 28, 2021.

         In addition, the Defendant is ordered to produce responsive documents by Monday,

January 11, 2021. The parties should meet and confer regarding any outstanding discovery

disputes and, to the extent disputes remain, the parties shall appear at a telephonic conference on

January 21, 2021, at 2:00 p.m. At that time the parties should dial the Court’s dedicated

teleconferencing line at (877) 402-9757 and enter Access Code 7938632, followed by the pound

(#) key. If there are no remaining disputes, the parties should jointly file a letter requesting that

the conference be adjourned.
         Case 1:20-cv-02216-PAE Document 34 Filed 01/07/21 Page 2 of 2




       Finally, a telephonic settlement conference is scheduled for January 29, 2021, at 10:00

a.m., with ex parte letters and attendance forms due by January 26, 2021, in accordance with

Judge Netburn’s individual rules of practice. The dial-in information for the settlement

conference is the same as that listed above.

SO ORDERED.




DATED:         January 7, 2021
               New York, New York




                                                2
